UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7088



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CORY TIRELL STEED,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, Chief District
Judge. (2:05-cr-00041; 2:07-cv-70042)


Submitted:   October 18, 2007             Decided:   October 26, 2007


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Cory Tirell Steed, Appellant Pro Se.     Carlton R. Bourne, Jr.,
Assistant United States Attorney, Charleston, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Cory Tirell Steed seeks to appeal the district court’s

order dismissing as untimely his 28 U.S.C. § 2255 (2000) motion.

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.        28 U.S.C. § 2253(c)(1)

(2000).   A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”        28

U.S.C. § 2253(c)(2) (2000).   A prisoner satisfies this standard by

demonstrating   that   reasonable   jurists   would   find   that   any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.     Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).     We have

independently reviewed the record and conclude that Steed has not

made the requisite showing.   Accordingly, we deny a certificate of

appealability and dismiss the appeal.         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                             DISMISSED




                               - 2 -